Opinion by
Kephart, J.,
Our Supreme Court in Klemmer v. Railroad, 163 Pa. 521, has thus defined the duties of jury commissioners in the selection of names to fill the jury wheel: “If they (the commissioners) made up lists of sober, intelligent and judicious persons themselves, on their own judgment, although on information obtained from others, this was the only way, in very many cases, that they could intelligently perform their duty. The act does not require that they shall take up the list of the whole qualified electors, and alternately select therefrom, but that the selection shall be made from The whole qualified electors.’......There is not probably, in the coifnty, a single person qualified from his own knowledge to do this. His ability to select, must, in large degree, come from information derived from others. That the members of the board made private lists, prepared by themselves beforehand, proves nothing more than that they sought, by inquiry, to qualify themselves for a proper performance of their duty.” When the challenge was made to the array it charged that the “panel was drawn from lists furnished by the members of the Republican and Democratic county committees and others to the respective jury .commissioners and from a list of jurors *368furnished to the court by their friends or acquaintances.” The court below after hearing the evidence dismissed the motion and found, in effect, that no mention was made as to the politics of the respective persons whose names were selected for the wheel, and no other matter was inquired into except their fitness to act as jurors. We have examined the evidence and it amply warrants these findings. It is not possible to come to any other conclusion than that the board was actuated with the desire to secure fit men without regard to politic 3 or religion. It is true, the only witness as to what took place contradicted himself, but, in the main his testimony firmly supports the learned court’s conclusion. As stated in Klemmer v. S.R.R. Co., supra, there is no One who is qualified of his own knowledge to make up a list of voters over the entire county. With the increase in population of the counties of this Commonwealth and of the county now under consideration, the jury commissioners and the court must depend on others for information. The chief consideration should be an earnest effort to secure the best men for the duty to be performed. We realize the difficulty under which the jury commissioner labored whose acts are most complained of. He was blind and necessarily must depend on others for his list of names. There was no harm in writing to the members of the committee of a party for “good reliable men” to fill the jury wheel. When the lists were returned there was no indication on them that the persons named had any party affiliation. These names were placed in a general book along with many others without any indication of party or religious connection or other matter to indicate bias or prejudice, and the members of the board could alternately select from the many names thus placed in the book, the names to fill the jury wheel, without violating any act of assembly or decision of the court.
Judgment affirmed and record remitted that defendants may serve unexpired term for which they were sentenced.